BONTAN CORPORATION INC. ANNUAL SPECIAL & GENERAL MEETING 2009 Bontan Corporation Inc. 47 Avenue Road, Suite 200 Toronto, Ontario, Canada M5R 2G3 T:416-929-1806 F:416-361-6612 W:www.bontancorp.com November 17th, Dear Shareholder, Enclosed herewith you will find a Notice and Agenda of an Annual and Special Meeting of Shareholders to be held on Friday December 18th, 2009, at the hour of 9:00 A.M. at suite venue Road, Toronto, Ontario, together with an Information Circular, Proxy form and Supplemental Mailing List form. The Notice of Meeting and Information Circular describe the items of business to be dealt with at the meeting and provide you with other pertinent information about Bontan Corporation Inc., its directors and executive officers. If you cannot attend the meeting, it is important you represent yourself by proxy.The form of proxy enables you to signify your voting intentions in advance whether or not you plan to attend the meeting.Please complete, date and sign the form and return to our office in the envelope provided. Yours truly, /S/ Kam Shah Kam Shah,
